Exhibit 10.1
PSYCHIATRIC SOLUTIONS, INC.
AMENDED 2009 LONG-TERM EQUITY COMPENSATION PLAN
     The Amended 2009 Long-Term Equity Compensation Plan (the “Amended Plan”) of
Psychiatric Solutions, Inc. (the “Company”) will be administered by the
Compensation Committee of the Board of Directors (the “Committee”). The
Company’s executive officers and certain key employees (together, the “Eligible
Employees”) will be eligible to participate in the Amended Plan.

1.   Equity Awards .

  (a)   If the Company’s adjusted EPS for the 2009 fiscal year (the “Current
Year EPS”) is $2.11 or greater, the Company will grant stock options to the
Eligible Employees to purchase that number of shares of Common Stock which is
equal to 1.5% of the Company’s aggregate total of issued and outstanding shares
of Common Stock as of the grant date. If Current Year EPS is less than $2.11,
the Committee may still grant stock options, the exact number to be determined
in the sole discretion of the Committee.     (b)   In addition to any stock
options to be granted pursuant to Section 1(a) above:

  (i)   If the Company’s Current Year EPS exceeds the Company’s adjusted EPS for
the prior fiscal year (the “Prior Year EPS”) by not less than 14%, and not more
than 20%, the Company will grant stock options to the Eligible Employees to
purchase that number of shares of Common Stock which is equal to not more than
1% of the Company’s aggregate total of issued and outstanding shares of Common
Stock as of the grant date, the exact number to be determined in the sole
discretion of the Committee.     (ii)   If the Company’s Current Year EPS
exceeds the Company’s Prior Year EPS by not less than 20%, and not more than
30%, the Company will grant stock options to the Eligible Employees to purchase
that number of shares of Common Stock which is equal to not less than 1%, and
not more than 1.5%, of the Company’s aggregate total of issued and outstanding
shares of Common Stock as of the grant date, the exact number to be determined
in the sole discretion of the Committee.     (iii)   If the Company’s Current
Year EPS exceeds the Company’s Prior Year EPS by more than 30%, the Company will
grant stock options to the Eligible Employees to purchase that number of shares
of Common Stock which is equal to 1.5% of the Company’s aggregate total of
issued and outstanding shares of Common Stock as of the grant date.

  (c)   At the Committee’s discretion, the Company may issue restricted stock
awards in combination with or in lieu of stock options.

2.   Allocation of Equity Awards . In the event equity awards are made under the
Amended Plan, the Committee shall meet with the Company’s Chief Executive
Officer on or before March 31, 2010 to determine the allocation of the equity
awards to the Eligible Employees.

3.   Vesting and Terms of Equity Awards . Any equity awards granted pursuant to
the Amended Plan shall be issued under the Company’s Equity Incentive Plan and
subject to all of the terms and conditions of the Company’s Equity Incentive
Plan and the Company’s Executive Performance Incentive Plan. Any stock options
shall vest and become exercisable over four years, with 25% vesting on each
anniversary of the date of grant over the next four years. Any restricted stock
awards shall vest over four years, with 25% vesting on each anniversary of the
date of grant over the next four years.

